UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARTIN PETER MAYER,
Plaintiff, ORDER
v. l:l7-CV-01298 EAW
HENNIGAN,
Defendant.

 

BACKGROUND

Pro se plaintiff Martin Peter Mayer (“Plaintiff’), a non-citizen Who is currently
seeking asylum in the United States, filed this action on December l3, 2017, against
Defendant Hennigan (“Defendant"), the United States Immigration and Customs
Enforcement (“ICE”), and Immigration Judge John B. Reid. (Dkt. l). On May 15, 2018,
the Court entered a Decision and Order granting Plaintiff permission to proceed in forma
pauperis, dismissing his claims against ICE and Judge Reid, and directing that his papers
be served on Defendant. (Dkt. 8).

On August 30, 2018, the United States Attorney’s Office, Which represents
Defendant in this matter, filed a letter request for a status conference. (Dkt. ll at l). The
letter request noted that the sole claim remaining in this matter is that Defendant violated
Plaintiff’s right to due process by interfering With his ability to obtain a transcript of his
removal proceedings before Judge Reid. (Id.). The letter request further noted that, per

records from the Office of the Clerk of the Board of Immigration Appeals, Plaintiff was

_1_

provided With such a transcript on December 27, 2017, two Weeks after he commenced the
instant action. (Id.). Defendant’s counsel noted that, based on these facts, it might be
possible to resolve the issues set forth in the complaint Without further litigation. (Id. at
2).

The Court entered an Order setting a status conference in this matter for September
lO, 2018. (Dkt. l3). A copy of this Order Was mailed to Plaintiff at the address on file
With the Court. (Id.). However, Plaintiff failed to appear at the conference on September
lO, 2018. (Dkt. l7). Thereafter, on September l4, 2018, Defendant filed a motion to
dismiss the complaint. (Dkt. 15).

On September 20, 2018, the Court entered an Order directing Plaintiff to (l) show
cause in Writing no later than October 22, 2018, Why this matter should not be dismissed
pursuant to Local Rule of Civil Procedure 4l(b) and (2) file any response to the pending
motion to dismiss on or before October 22, 2018. (Dkt. 18). To date, Plaintiff has made
no filings in response to this Order, and has in fact taken no action in this matter since April
23, 2018, When he sent the Clerk of Court a letter updating his address. (Dkt. 7).

DISCUSSION

Pursuant to Western District of NeW York Local Rule 4l(b), Where a civil case has
been pending for more than six months and is not in compliance With the directions of the
presiding Judge. “the Court may issue a Written order to the parties to show cause Within
thirty (30) days Why the case should not be dismissed for failure to comply With the Court’s
directives . . . .” L.R. Civ. P. 41(b). Where the Court issues such an order, the parties are

required to “respond to the order by filing sworn affidavits explaining in detail Why the

_2_

action should not be dismissed,” and “[n]o explanations communicated in person, over the
telephone, or by letter shall be accepted.” Ia’. If no response is received, “the Judge may
issue an order dismissing the case, or imposing sanctions, or issuing such further directives
as justice requires.” Id.

Local Rule of Civil Procedure 4l(b) parallels Federal Rule of Civil Procedure 41,
which permits the Court to dismiss a matter “[i]f the plaintiff fails to prosecute or to comply
with [the Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ. P. 4l(b). In
determining whether to dismiss a case under such circumstances, the Court is to consider
whether: “(l) the plaintiff" s failure to [obey the court’s order] caused a delay of significant
duration; (2) plaintiff was given notice that further delay would result in dismissal; (3)
defendant was likely to be prejudiced by further delay; (4) the need to alleviate court
calendar congestion was carefully balanced against plaintiffs right to an opportunity for a
day in court; and (5) . . . the efficacy of lesser sanctions.” U.S. ex rel. Drake v. Norden
Sys., Inc., 375 F.3d 248, 254 (Zd Cir. 2004).

Here, the Court has considered these factors and finds that they all tip in favor of
dismissal of the instant case. First, Plaintiffs failure to comply with the Court’s Order has
indeed significantly delayed this litigation. As noted above, the purpose of the conference
at which Plaintiff failed to appear was to explore whether this case could be settled without
the need for additional litigation. Plaintiff’s non~attcndance made it impossible to discuss
that possibility, thereby causing the Court and defense counsel to waste time and resources

and eliminating the possibility of a swift and mutually acceptable termination

Second, Plaintiff was given notice of the possibility of dismissal in this Court’s
September 20, 2018 Order, which stated “Plaintiff is further advised that his failure to
respond to the motion to dismiss or this Order may result in the dismissal of his claims

without a trial or any additional proceedings[.]” (Dkt. 18 at 3). Plaintiff nonetheless failed

 

to respond to the Court’s September 20, 2018 Grder or to oppose the pending motion to
dismiss.

Third, Defendant is likely to be prejudiced by further delay. Defendant has already
been forced to expend time and resources on filing a motion to dismiss due to Plaintiff’ s
failure to appear at the status conference Moreover, this case is in its early stages, yet
Plaintiff has already established a pattern of failing to comply with the Court’s instructions
and not diligently pursuing his claims. If the Court were to deny the motion to dismiss,
Defendant would be forced to continue to try to move this action forward without
Plaintiff s participation

Fourth. this Court’s calendar is among the most congested in the nation. The Court
has already expended significant time on this matter, at the expense of litigants who are
diligently and actively pursuing their cases and complying with relevant court orders. This
factor heavily counsels in favor of dismissal, particularly in light of the fact that the record
in this case shows that Plaintiff has received a copy of the transcript he claims to have been
wrongfully denied, lessening his need for a day in court.

Fifth and finally, the Court finds that lesser sanctions would not be effective in this
case. Plaintiff is indigent and unlikely to be able to pay attomey’s fees or a fine. Moreover,

Plaintiff’s failure to file any response whatsoever to the Court’s September 20, 2018 Order

_4_

confirms that there is no reasonably likelihood he will comply with the Court’s instructions
in the future.

Based on the foregoing, the Court finds that dismissal of this case under Local Rule
41(b) for failure to comply with court orders is warranted

CONCLUSION

For the foregoing reasons, this case is dismissed pursuant to Local Rule of Civil
Procedure 4l(b) for failure to the comply with court orders. The Clerk of Court is directed
to close the case.

SO ORDERED.

   

  

ELIZ BET A.
` d States District Judge

Dated: October 29, 2018
Rochester, New York

